Woodward, J.:
We have to do with a judgment of nonsuit, and it is not to be doubted that the plaintiff is entitled to the most favorable inferences from his evidence, but the trouble is that the evidence does not warrant the submission of the case to the jury. This is a common-law action for personal injuries, the plaintiff having been injured by the fall of a boom of a derrick used in excavating for ^ the Pennsylvania railroad tunnel in Long Island City. The accident appears to have been due to the failure of a ratchet dog to perform its function, but the undisputed evidence is that the ratchet dog and all of the appliances of the derrick were inspected before the work began, and that after the work had proceeded for an hour and after the happening of the accident, no defect in the appliances was discovered. The place where the plaintiff was at work appears to have been as safe as the nature of the work would permit ; no suggestion is made that it was not properly lighted or that, the defendant had neglected any of the usual precautions. Indeed, except for the fact that the plaintiff was injured by the fall of the boom, no evidence is produced to show negligence on the part of the defendant of any duty owed to the plaintiff.
The judgment appealed from should be affirmed, with costs.
Present—Hirschberg, P. J., Woodward, Jenks, Thomas and Miller, JJ.
Judgment unanimously affirmed, with costs.